Citation Nr: 0636489	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
May 1, 2005.

2.  Entitlement to an effective date prior to December 24, 
2003, for a grant of service connection for PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and his sibling, L.E.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO granted service 
connection for PTSD and assigned an initial 30 percent 
disability evaluation.  The veteran disagreed with both the 
initial evaluation and the effective date assigned for the 
grant of service connection.  

During the course of the veteran's appeal for an increased 
initial evaluation for PTSD, the RO severed service 
connection for that disability, so the veteran's claim for an 
increased initial evaluation for PTSD is limited to the time 
period during which service connection was in effect for that 
disability.  Therefore, the claim on appeal is more 
accurately stated as listed on the title page of this 
decision.  

The veteran disagreed with the RO's determination that 
service connection for PTSD should be severed.  However, the 
claims file before the Board does not reflect that the 
veteran has submitted a substantive appeal following the RO's 
issuance of statements of the case addressing severance of 
service connection.  Therefore, no issue regarding severance 
of service connection is before the Board on appeal at this 
time.

In his November 2004 substantive appeal, the veteran 
requested a hearing before the Board.  The requested hearing 
was conducted by video conference hearing before the 
undersigned Acting Veterans Law Judge in June 2006.


FINDINGS OF FACT

1.  Although one examiner concluded that a diagnosis of PTSD 
was appropriate, other examiners declined to attribute any 
symptoms to PTSD, and no symptoms have been attributed to 
that disability for the period during which service 
connection was in effect.

2.  The veteran submitted a formal claim for service 
connection for PTSD on December 24, 2003, and no other formal 
or informal claim was submitted in the year prior to that 
date, and no previously-submitted claim remained pending.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  No criterion for an effective date prior to December 24, 
2003, for a grant of service connection for PTSD has been 
met. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.155, 3.157, 3.159, 3.400(b)(2)(i), 
3.400(q)(1)(ii), 3.400(r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD is more 
than 30 percent disabling, and he contends that he has been 
disabled by PTSD prior to December 24, 2003.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran sought service connection 
for PTSD, and he was provided with notice required by the 
VCAA in a March 2004 letter.  That letter informed the 
veteran to submit any pertinent evidence he had in his 
possession, informed him of the evidence required to 
substantiate his claim for service connection for PTSD, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Thereafter, the claim 
for service connection for PTSD was granted and an initial 
disability rating and an effective date for the grant of 
service connection were assigned.  

The Board finds that the March 2004 notice was adequate to 
advise the veteran of all duties to him as set forth in the 
VCAA.  The United States Court of Veterans Appeals (Court) 
has stated that the statutory scheme of the VCAA contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, any error in 
the Board's conclusion that VA adequately notified the 
appellant as to this claim was nonprejudicial.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the veteran's claim for service connection for PTSD was 
granted, and an initial disability rating and an effective 
date were assigned.  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


Law and regulations, claims for increased evaluations, 
including initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 70 percent is warranted for the 
veteran's PTSD at any time beginning from October 1999, the 
effective date of the grant of service connection.

1.  Claim for initial evaluation in excess of 30 percent for 
PTSD

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, occupational and social impairment due to 
psychiatric disorders, such as PTSD, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411.

The veteran submitted VA and private clinical records dating 
as early as 1979 in support of his claim.  However, while 
those records reflect that a diagnosis of schizophrenia was 
assigned by numerous providers, those records do not reflect 
that any diagnosis of PTSD was assigned or that any symptoms 
were attributed to PTSD.  

On VA examination conducted in April 2004, the examiner 
assigned diagnoses of schizophrenia and PTSD.  The examiner 
noted that the veteran's schizophrenia was of long standing, 
and the claims file reflects that a diagnosis of 
schizophrenia was first assigned for the veteran's symptoms 
in the mid-1970s, more than 30 years ago.  The examiner did 
not assign a Global Assessment of Functioning score, and did 
not provide an opinion which indicated what symptoms were 
attributable to the service-connected PTSD as compared to the 
symptoms attributable to the veteran's schizophrenia, for 
which service connection has not been granted.  

The RO granted service connection for PTSD, effective in 
December 2003, the date of the veteran's claim for service 
connection for that disorder, based on the April 2004 VA 
examination report.  Because the April 2004 VA examination 
report did not provide sufficient information for evaluating 
the severity of the veteran's disability, additional VA 
examination was afforded in June 2004.  The examiner who 
conducted that examination concluded that the veteran did not 
have PTSD, and, therefore, did not attribute any symptoms to 
that diagnosis.  

The veteran submitted records of private treatment by June A. 
Powell, MD.  Dr. Powell indicated that, since 30 years had 
elapsed since the veteran's service, it would be difficult to 
determine what symptoms would be attributable to PTSD, if 
PTSD were present.  The examiner noted that the veteran 
himself attributed his nightmares to PTSD.  The examiner 
declined to assign a clear diagnosis of PTSD, but assigned a 
diagnosis of "possible PTSD."  Additional records from Dr. 
Powell dated in August 2004 and September 2004 note that the 
veteran attributed feelings of survivor guilt to PTSD.   

VA outpatient treatment records dated in October 2004 also 
reflect a sole diagnosis of schizophrenia, so no symptoms 
were attributed to PTSD.  An October 2004 addendum to the 
June 2004 VA examination report provides additional opinion 
that the treatment records following the June 2004 VA 
examination support the conclusion in that report that no 
diagnosis of PTSD was appropriate for the veteran.

The RO then took action to sever service connection for PTSD, 
since the veteran no longer had a diagnosis of PTSD, and the 
grant of service connection was severed, effective May 1, 
2005.

The appeal before the Board raises the question as to whether 
the RO has properly evaluated PTSD, where service connection 
was in effect for that disability for approximately 18 
months, and where no examiner provided medical opinion as to 
what symptoms of disability should be attributed to PTSD 
during that time period.  Essentially, the only basis for 
evaluating the veteran's disability due to PTSD is the 
veteran's own report, since the initial diagnosis that the 
veteran had PTSD was based on the veteran's report.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Normally, therefore, to 
the extent that the veteran's service-connected psychiatric 
symptoms were not distinguished by examiners from the 
symptoms of the nonservice-connected psychiatric disorder, 
schizophrenia, the Board would generally treat all of the 
veteran's psychiatric symptoms as part of the service-
connected PTSD.  

However, in this case, the rule in Mittleider cannot be 
applied, because the examiners have determined that it is not 
appropriate to assign any of the veteran's psychiatric 
symptoms to PTSD, and a preponderance of the evidence 
establishes that it was not appropriate to assign a diagnosis 
of PTSD, even though service connection had been granted.  

The RO assigned a 30 percent evaluation.  No specific signs 
or symptoms have been attributed to PTSD by a medical 
provider, and the veteran himself primarily attributed 
nightmares and survivor guilt to his belief that he had PTSD.  
The Board does not disagree with the assignment of a 30 
percent evaluation for the period of time in which service 
connection for PTSD was in effect.  However, since the 
preponderance of the evidence establishes that the diagnosis 
of PTSD was not, in fact, appropriate during the period at 
issue, even though service connection was granted, the 
evidence is against an evaluation in excess of 30 percent.  

The preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD during the period from December 24, 2003 to April 
30, 2004.  The claim must be denied.  

2.  Claim for effective date before December 2003 for service 
connection for PTSD

On December 24, 2003, the veteran's request to reopen a claim 
of entitlement to reopen a claim of entitlement to service 
connection for PTSD was received.  The veteran contends that 
he is entitled to service connection for PTSD prior to that 
date, and that the grant of service connection should be as 
early as 1980.  

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110. Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a).  Thus, under the statute, 
the RO's assignment of December 24, 2003, as the effective 
date for the award to the veteran of service connection for 
PTSD is correct, because he submitted the application to 
reopen the claim for service connection for that disability 
on December 24, 2003. 

The veteran would be entitled to an effective date prior to 
December 24, 2003 for the grant of service connection if the 
claim for service connection for PTSD was received prior to 
December 24, 2003.  For example, if the veteran submitted an 
informal claim for the benefit prior to submission of the 
formal claim in December 2003.  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155.

However, review of the claims file establishes that, after a 
claim for service connection for a psychiatric disorder was 
denied by a rating decision issued in August 2001, and a 
claim for pension benfits was denied by a communication 
issued in September 2001, the veteran did not submit any 
communication to VA, of any type, until August 2003.  In 
August 2003, the veteran, through an attorney, submitted a 
form appointing an attorney as his representative, and the 
veteran's attorney requested a copy of the veteran's claims 
file.  

This information, however, did not include identification of 
any claim for benfits.  The veteran, through his 
representative, next contacted VA in December 2003, and the 
December 2003 communication was accepted as a claim for 
service connection for PTSD.  This evidence establishes that 
no formal or informal claim for service connection for PTSD 
was submitted in the year prior to December 24, 2003.

The veteran submitted previous claims for service connection 
for a psychiatric disorder beginning in 1980.  By a rating 
decision issued in July 1980, a May 1980 claim for service 
connection for a psychiatric disorder, claimed as "nerves," 
was denied.  A request to reopen a claim of entitlement to 
service connection for a psychiatric disorder, to include on 
the basis that the psychiatric disorder resulted from 
exposure to herbicides, was denied in August 1996, and 
another request to reopen a claim of entitlement to service 
connection for a psychiatric disorder was denied in August 
2001.  This evidence establishes that no claim for PTSD had 
been submitted prior to December 24, 2003 and remained open 
and pending.

Under 38 C.F.R. § 3.400(r), the effective date for an award 
of service connection is the date of a successful application 
to reopen the claim supported by new and material evidence, 
or the date entitlement arose, whichever is later.  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  Thus, an 
award of service connection dating back to 1980 is not 
authorized under the law and regulations governing assignment 
of an effective date for a grant of service connection for a 
psychiatric disorder, since a denial of service connection 
issued at that time is final.  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

Thus, as an alternative, the veteran might be entitled to an 
effective date prior to December 24, 2003, for the grant of 
service connection for PTSD if he establishes that there was 
CUE in a prior denial of service connection for that 
disability, or for a psychiatric disorder.  However, the 
veteran does not contend that CUE warrants a grant of service 
connection for PTSD prior to December 24, 2003.  CUE is not 
alleged, and cannot be inferred from the record.  The Board 
finds that consideration of CUE does not provide a basis for 
granting this appeal.

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  38 U.S.C. § 5110.  
The Board is not free to disregard those rules without 
statutory authority.  Given the facts presented in this case, 
the Board finds that no criterion has been met under any 
statutory or regulatory provision governing the assignment of 
an effective date which would authorize assignment of an 
effective date prior to December 24, 2003 for the grant of 
PTSD in this case, since that is the date on which the RO 
received the claim for service connection for that 
disability.




ORDER

The appeal for to an initial evaluation in excess of 30 
percent for PTSD prior to May 1, 2005, is denied.

The appeal for an effective date prior to December 24, 2003, 
for a grant of service connection for PTSD is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


